SENTENCIA
Conforme las escuetas alegaciones de la demanda que, sobre “impugnación de paternidad”, radicara el recurrido Alexander Oaks Reyes ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, éste voluntariamente reconoció una hija que tuviera la demandada recurrida Samantha Ortiz Aponte, siendo dicha niñita inscrita como hija del recurrido Oaks Reyes en el Registro Demográfico.
La referida demanda de impugnación de paternidad fue radicada dentro del término de noventa (90) días. En la misma se alegó, como único fundamento para la impugna-ción, que el demandante recurrido tenía “dudas si dicha hija corresponde a éste ...”. (Énfasis suplido.) Exhibit II.
Contestada la demanda, el demandante recurrido soli-citó del tribunal de instancia una orden para que “las par-tes” se sometieran a “los exámenes que corresponden en los casos de impugnación de paternidad a la mayor brevedad posible”. Exhibit V. La parte demandada se opuso. Argu-mentó que antes de que ello se ordenara, el foro de instan-cia debía de celebrar una vista para recibir prueba res-pecto al “vicio”, si alguno, en el consentimiento o reconocimiento voluntario realizado por el demandante recurrido. Ello no obstante, el referido foro judicial ordenó dichos exámenes.
*899Inconforme, la demandada Ortiz Aponte acudió ante este Tribunal, vía certiorari, en revisión de la mencionada orden imputándole al foro de instancia haber errado “al ordenar a las partes a someterse a pruebas de sangre en una impugnación de reconocimiento voluntario antes de señalar una vista donde se dilucidara el vicio en el consen-timiento prestado”. Petición de certiorari, pág. 2. Mediante Resolución, de fecha 4 de febrero de 1994, le concedimos término a la parte demandante recurrida para que mos-trara causa por la cual no debíamos expedir el auto solici-tado y dictar Sentencia revocatoria de la orden recurrida.
Dicha parte recurrida compareció en autos mediante es-crito de fecha 3 de marzo de 1994. En el mismo su repre-sentación legal expuso que necesitaba una prórroga para contestar la referida orden de mostrar causa en vista del hecho de que el demandante Oaks Reyes le había infor-mado, por la vía telefónica, que estaba considerando la po-sibilidad de desistir de su demanda. Dicha prórroga fue concedida por este Tribunal; el 14 de marzo de 1994 le concedimos un término de quince (15) días. No ha comparecido. Resolvemos.
Procede revocar; ello por dos (2) razones. En primer tér-mino, le asiste la razón a la parte peticionaria en su seña-lamiento de que el verdadero propósito de la demanda ra-dicada es impugnar la validez del acto de reconocimiento realizado por el demandante recurrido. Le corresponde de-mostrar al demandante que dicho reconocimiento está vi-ciado por razón de la existencia de violencia, intimidación o error. Almodovar v. Méndez Román, 125 D.P.R. 218 (1990). En consecuencia, debe posponerse cualquier otra acción hasta tanto el demandante haga una demostración al respecto. No resulta suficiente el meramente alegar que tiene “dudas” sobre si la niña es su hija.
En segundo lugar, el caso adolece del defecto de parte indispensable. Regla 16.1 de Procedimiento Civil de 1979 *900(32 L.P.R.A. Ap. III). No se incluyó, como parte deman-dada, a la menor que fue reconocida por el demandante recurrido a pesar de que la única posible “perjudicada” por la acción instada lo es, precisamente, dicha menor. Ello es un asunto que puede “suscitarse por este Tribunal sua sponte”. Hernández Agosto v. López Nieves, 114 D.P.R. 601, 603 (1983). Respecto a este punto, al recibo del mandato, el tribunal de instancia deberá actuar conforme la norma es-tablecida por nuestra jurisprudencia. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983).
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General.
La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente. El Juez Asociado Señor Alonso Alonso no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General
- O -